Citation Nr: 1626136	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for a prostate/scrotal disability. 
 
3.  Entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) with the North Carolina Army National Guard (NCANG) from October 24, 1989 to March 20, 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2013, the Appellant testified at a hearing at the above RO before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record.  The VLJ who conducted the Travel Board hearing is now retired.  In an August 2015 letter, the Appellant was informed that the VLJ who conducted his hearing is no longer employed by the Board.  The Appellant was offered the opportunity to testify at another hearing.  The Appellant, however, in November 2015, submitted a statement in response indicating that he did not wish to appear at another hearing and requested that his appeal be considered on the evidence of record.  

In January 2014 and January 2016, the Board, in part, remanded the issues on appeal to the RO for additional development. 

Concerning the Appellant's claim for service connection for an acquired psychiatric disorder, to include PTSD, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here. The RO has separately denied, and the claim has been certified to the Board, as a claim for service connection for a mental disorder (also claimed as a mood disorder and depression).  In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

Regarding his prostate disability, during his March 2013 hearing, the Appellant testified that his prostate claim also incorporated a scrotal disability, and that he had a swollen scrotum.  Thus, in order to accurately reflect this contention, the Board has framed the issue as entitlement to service connection for a prostate/scrotum disability, as reflected on the title page.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the January 2016 remand, the Board requested that clarification medical opinions be obtained from the psychologist who conducted the March 2015 VA examination and the examiner who conducted the March 2015 genitourinary VA examination.  If the respective examiners were not available, the Veteran was to be afforded a new VA examination and new medical opinions were to be obtained.  

Pursuant to the Board's remand, a new VA medical opinion was obtained in January 2016.  This opinion was provided by a nurse practitioner who was not the VA examiner during either the psychiatric or genitourinary VA examinations of March 2015.  Furthermore, the opinions were provided without the benefit of a new VA examination.  Therefore, the Board finds that there has not been compliance with the Board's directive in the January 2016 remand and a new remand is needed.

While an argument could be made that there has been substantial compliance and therefore a new VA examination is not needed, the Board notes that the provided VA medical opinions are also inadequate.  Indeed, with regards to the opinion regarding the claimed prostate and scrotal disabilities, the January 2016 examiner noted that the Board's remand had referenced a private treatment record of May 2015 which noted a diagnosis of and treatment for epididymitis, however the examiner stated that the referenced treatment record was "NOT of record."  A review of the claim file, however, shows that a VBMS entry dated on December 28, 2010 contains the referenced private treatment records from the Gaston Urology Associates showing a diagnosis of persistent right epididymitis with chronic epididymal changes rendered in May 2010.  Therefore, the January 2016 opinion is based on an inaccurate factual premise and is therefore, inadequate.

In regard to the opinion regarding the psychiatric disabilities, the January 2016 examiner concluded the reasons of her opinion by stating that "[a]dditionally, [the Veteran] has not been seen in almost 5 years, so current status of mental condition is unknown."  It is clear that a new VA examination would have been helpful in rendering the requested opinion.

Finally, the Board notes that in Report of General Information of a March 2016 the RO in fact acknowledged that the Board's January 2016 remand directives had not been followed in that a new psychiatric VA examination had not been scheduled and requested that a new VA examination be scheduled per the Board's remand orders.  However, there is nothing in the record to indicate that a new VA examination was scheduled despite the RO's acknowledgement that the Remand orders had not been complied with.

For the reasons noted above, the Board finds that new VA examinations and opinions are needed.

As to the claim for a TDIU, a decision is deferred pending the completion of development and final adjudication of the remaining service connection claims.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Appellant for a VA mental disorders examination by a qualified specialist to determine the nature and etiology of his diagnosed acquired psychiatric disabilities (other than PTSD), currently diagnosed as depression, anxiety and adjustment disorder.  The claim folder should be made available to the examiner. 

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Appellant's acquired psychiatric disabilities (other than PTSD), currently diagnosed as depression, anxiety and adjustment disorder, had their onset during or are otherwise etiologically related to the Appellant's period of ACDUTRA.

The examiner is hereby advised that for the purposes of the appeal the Appellant has been diagnosed as having depression, adjustment disorder and anxiety, per March 2011 VA treatment report. 

In offering his or her respective assessment the examiner must acknowledge and discuss the Appellant's history of having had anxiety since he was denied leave to visit his ill daughter and having witnessed two service mates die after a grenade exploded during a training drill at Fort Sill, Oklahoma.

All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition the examiner must acknowledge and discuss lay evidence regarding any continuity of psychiatric symptomatology since service discharge. 

2.  Schedule the Appellant for a VA male reproductive system examination by a qualified specialist to determine the nature and etiology of his diagnosed chronic epididymitis. The claims folders, as well as the Appellant's VBMS and Virtual VA electronic records, and a copy of this remand must be made available to the examiner. 

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Appellant's chronic epididymis had its onset during or is otherwise etiologically related to the Appellant's period of ACDUTRA.

The examiner is hereby advised that the Appellant sought treatment for right epididymitis with chronic epididymal changes in May 2010. 

All findings, along with a fully articulated medical rationale for each opinion expressed, should be set forth in an examination report.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of genitourinary symptomatology since service. 


If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




